UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X

In re:
                                                                 Chapter 11
DURR MECHANICAL CONSTRUCTION, INC.
                                                                 Case No. 18-13968
                             Debtor.
-------------------------------------------------------------X

         ORDER DENYING DEBTOR’S MOTION SEEKING ENTRY OF AN ORDER
           APPROVING DISCLOSURE STATEMENT AND RELATED RELIEF

         UPON the notice of hearing and motion (the “Motion”) of Durr Mechanical

Construction, Inc., the debtor and debtor in possession (the “Debtor”), by its counsel, LaMonica

Herbst & Maniscalco, LLP, seeking entry of an Order (a) approving the Debtor’s First Amended

Disclosure Statement (the “Disclosure Statement”) with respect to the Debtor’s First Amended

Plan of Liquidation (the “Plan”) (as each may be supplemented or amended), (b) scheduling a

hearing to consider confirmation of the Debtor’s Plan and approving notice procedures thereof,

and (c) establishing procedures for solicitation of ballots and the voting deadline, and granting

such other, further and different relief as the Court deems just and proper; and upon the Affidavit

of Service, which was filed with the Court; and upon the opposition and/or clarification to the

relief sought in the Motion filed by I.K. Construction Inc.; and upon the hearing (the “Hearing”)

on the Motion held before this Court on January 7, 2020, the record of which is incorporated

herein by reference; and after due deliberation thereon, and for the reasons stated by the Court at

the Hearing, it is hereby

         ORDERED, that the Motion seeking entry of an Order approving the Debtor’s
Disclosure Statement with respect to the Debtor’s Plan and related relief is denied, without

prejudice.

Dated: January 15th , 2020
       New York, New York

                                   /s/ STUART M. BERNSTEIN_____
                                   HONORABLE STUART M. BERNSTEIN
                                   UNITED STATES BANKRUPTCY JUDGE
